Gilbert, J.
1. The property of an educational institution of the character described in the petition, if used, as alleged, for purely “religious, charitable, and educational” purposes, is not taxable, “provided its income is not used, nor intended to be used, as dividends or profits.” City of Waycross v. Wayross Savings & Trust Co., 146 Ga. 68 (4) (90 S. E. 382).
2. Buildings erected for and used as a college, incorporated academy, or other seminary of learning, which are exempt from taxation under the Civil Code, § 998, embrace the land upon which such buildings are located and the land adjacent thereto necessary for their proper use, occupancy, and enjoyment. Mayor etc. of Gainesville v. Brenau College, 150 Ga. 156 (2) (103 S. E. 164).
3. It was agreed between the parties: “that the value of the property of the petitioner upon which taxes have been assessed and for which execution has issued, not actually in use for the location of the buildings and grounds of the educational institution in question and as a necessary part of the actual operation of said institution, is one half of the value of the entire property.” In view of this agreement recited as a part of the judgment, the court did not err in ordering that “the execution proceed for one half its principal amount, with interest on said proportion; and that further proceedings under said execution, except as herein permitted, be restrained until the further order of the court.”

Judgment affirmed.


All the Justices concur.

J. E. Pascliull, for plaintiff.
J. G. B. Erwin, for defendants.